Opinion by
Mb. Justice Potteb,
In his opinion in this case, filed upon the motion to take off the nonsuit, the learned trial judge says; “ In substance plaintiff’s statement sets out, that he is a citizen of good fame, *204sobriety and bravery in the line of his duty as a detective and as an officer of the peace of a railroad company, and defendants being officers of the Wilkes-Barre Times, a newspaper published daily in Wilkes-Barre, on May 11, 1897, well knowing the premises and maliciously intending to cause it to be suspected that he had been guilty of drunkenness, of night brawling and of cowardice, published the words complained of, thereby meaning, the plaintiff in a drunken frenzy, had been bragging of his daring exploits as a detective and as an officer of the peace. The publication was not denied.” But the court held that the words in themselves were not libelous, and in the absence of any averment or proof of special damages, there could be no recovery. We think the trial judge was in error in holding that "the words were not published of the plaintiff in the way of his office. The publication refers to the plaintiff twice, as Detective Holland, and states that when attacked by bandits who plundered the pockets of the plaintiff and his friends, he, Detective Holland, showed great cowardice and ignominiously attempted to hide himself under the seat of the vehicle. The tendency of the words certainly was to injure the plaintiff in his calling as a detective, and to hold him up to scorn and contempt. The charge brought against him, was, if true, such as would disqualify him, and render him unfit, to fulfill the duties of the office of detective, or guardian of the peace. Courage is essential to the proper discharge of the duties of a detective.
Any written words are libelous which in any manner are prejudicial to another in the way of his employment or trade: Odgers on'Libel and Slander, 19. This principle was cited with approval by this court in McIntyre v. Weinert, 195 Pa. 52, as was also the principle laid down in Odgers on Libel and Slander, and cited in Price v. Conway, 134 Pa. 340, that, where words are spoken of another, in the way of his or her profession or trade, special damage need not be averred in the statement.
It was also suggested that the publication was only intended as “good-natured raillery.” Possibly it was. But that would be a matter for the jury to determine, and not for the court.
The specification of error is sustained, and the judgment is reversed, with a procedendo.